Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 1 of 88




                                                                DA00429
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 2 of 88




                                                                DA00430
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 3 of 88




                                                                DA00431
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 4 of 88




                                                                DA00432
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 5 of 88




                                                                DA00433
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 6 of 88




                                                                DA00434
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 7 of 88




                                                                DA00435
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 8 of 88




                                                                DA00436
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 9 of 88




                                                                DA00437
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 10 of 88




                                                                 DA00438
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 11 of 88




                                                                 DA00439
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 12 of 88




                                                                 DA00440
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 13 of 88




                                                                 DA00441
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 14 of 88




                                                                 DA00442
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 15 of 88




                                                                 DA00443
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 16 of 88




                                                                 DA00444
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 17 of 88




                                                                 DA00445
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 18 of 88




                                                                 DA00446
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 19 of 88




                                                                 DA00447
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 20 of 88




                                                                 DA00448
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 21 of 88




                                                                 DA00449
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 22 of 88




                                                                 DA00450
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 23 of 88




                                                                 DA00451
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 24 of 88




                                                                 DA00452
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 25 of 88




                                                                 DA00453
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 26 of 88




                                                                 DA00454
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 27 of 88




                                                                 DA00455
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 28 of 88




                                                                 DA00456
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 29 of 88




                                                                 DA00457
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 30 of 88




                                                                 DA00458
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 31 of 88




                                                                 DA00459
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 32 of 88




                                                                 DA00460
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 33 of 88




                                                                 DA00461
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 34 of 88




                                                                 DA00462
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 35 of 88




                                                                 DA00463
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 36 of 88




                                                                 DA00464
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 37 of 88




                                                                 DA00465
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 38 of 88




                                                                 DA00466
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 39 of 88




                                                                 DA00467
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 40 of 88




                                                                 DA00468
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 41 of 88




                                                                 DA00469
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 42 of 88




                                                                 DA00470
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 43 of 88




                                                                 DA00471
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 44 of 88




                                                                 DA00472
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 45 of 88




                                                                 DA00473
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 46 of 88




                                                                 DA00474
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 47 of 88




                                                                 DA00475
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 48 of 88




                                                                 DA00476
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 49 of 88




                                                                 DA00477
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 50 of 88




                                                                 DA00478
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 51 of 88




                                                                 DA00479
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 52 of 88




                                                                 DA00480
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 53 of 88




                                                                 DA00481
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 54 of 88




                                                                 DA00482
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 55 of 88




                                                                 DA00483
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 56 of 88




                                                                 DA00484
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 57 of 88




                                                                 DA00485
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 58 of 88




                                                                 DA00486
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 59 of 88




                                                                 DA00487
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 60 of 88




                                                                 DA00488
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 61 of 88




                                                                 DA00489
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 62 of 88




                                                                 DA00490
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 63 of 88




                                                                 DA00491
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 64 of 88




                                                                 DA00492
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 65 of 88




                                                                 DA00493
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 66 of 88




                                                                 DA00494
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 67 of 88




                                                                 DA00495
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 68 of 88




                                                                 DA00496
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 69 of 88




                                                                 DA00497
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 70 of 88




                                                                 DA00498
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 71 of 88




                                                                 DA00499
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 72 of 88




                                                                 DA00500
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 73 of 88




                                                                 DA00501
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 74 of 88




                                                                 DA00502
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 75 of 88




                                                                 DA00503
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 76 of 88




                                                                 DA00504
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 77 of 88




                                                                 DA00505
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 78 of 88




                                                                 DA00506
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 79 of 88




                                                                 DA00507
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 80 of 88




                                                                 DA00508
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 81 of 88




                                                                 DA00509
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 82 of 88




                                                                 DA00510
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 83 of 88




                                                                 DA00511
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 84 of 88




                                                                 DA00512
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 85 of 88




                                                                 DA00513
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 86 of 88




                                                                 DA00514
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 87 of 88




                                                                 DA00515
Case 19-11781-LSS   Doc 372-8   Filed 12/05/19   Page 88 of 88




         EXHIBIT 12




                                                                 DA00516
